 



Exhibit 10.1
EXECUTION COPY
CLEAR CHANNEL COMMUNICATIONS, INC.
AND
THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee
 
TWENTY-FIRST SUPPLEMENTAL INDENTURE
Dated as of August 15, 2006
TO
SENIOR INDENTURE
Dated as of October 1, 1997
 
6.25% Senior Notes due 2011



--------------------------------------------------------------------------------



 



2

     Twenty-First Supplemental Indenture, dated as of the 15th day of
August 2006 (this “Twenty-First Supplemental Indenture”), between Clear Channel
Communications, Inc., a corporation duly organized and existing under the laws
of the State of Texas (hereinafter sometimes referred to as the “Company”) and
The Bank of New York Trust Company, N.A., a national association organized under
the laws of the United States, as trustee (hereinafter sometimes referred to as
the “Trustee”) under the Indenture dated as of October 1, 1997, between the
Company and The Bank of New York, an affiliate of the Trustee and the former
trustee of the Company (the “Indenture”); as set forth in Section 5.01 hereto
and except as otherwise set forth herein, all terms used and not defined herein
are used as defined in the Indenture.
     WHEREAS, the Company executed and delivered the Indenture to the Trustee to
provide for the future issuance of its Securities, to be issued from time to
time in series as might be determined by the Company under the Indenture, in an
unlimited aggregate principal amount which may be authenticated and delivered
thereunder as in the Indenture provided;
     WHEREAS, pursuant to the terms of the Indenture, the Company entered into
the Twentieth Supplemental Indenture dated as of March 21, 2006 for the issuance
of $500,000,000 aggregate principal amount of 6.25% Senior Notes due 2011 (the
“Outstanding 2011 Notes”).
     WHEREAS, pursuant to the terms of the Indenture, the Company desires to
issue an additional $250,000,000 aggregate principal amount of its 6.25% Senior
Notes due 2011 (such additional principal amount being hereinafter referred to
as the “Additional 2011 Notes” and together with the Outstanding 2011 Notes, the
“Notes”), the form of such Additional 2011 Notes and the terms, provisions and
conditions thereof to be as provided in the Indenture and this Twentieth
Supplemental Indenture;
     WHEREAS, the Company desires and has requested the Trustee to join with it
in the execution and delivery of this Twenty-First Supplemental Indenture, and
all requirements necessary to make this Twenty-First Supplemental Indenture a
valid instrument, enforceable in accordance with its terms, and to make the
Additional 2011 Notes, when executed by the Company and authenticated and
delivered by the Trustee, the valid obligations of the Company have been
performed and fulfilled, and the execution and delivery of this Supplemental
Indenture and the Additional 2011 Notes have been in all respects duly
authorized.
     NOW, THEREFORE, in consideration of the purchase and acceptance of the
Notes by the holders thereof, and for the purpose of setting forth, as provided
in the Indenture, the form of the Notes and the terms, provisions and conditions
thereof, the Company covenants and agrees with the Trustee as follows:
ARTICLE I
General Terms and Conditions of the Additional 2011 Notes
     SECTION 1.01. (a) There shall be and is hereby authorized the issuance of
the Additional 2011 Notes, initially limited in aggregate principal amount to
$250,000,000. The Additional 2011 Notes shall have the same terms, including
without limitation, the same maturity date, interest rate, redemption and other
provisions and interest payment dates as the Outstanding 2011 Notes, and will
become part of the same series and will be designated by the same CUSIP number
as the Outstanding 2011 Notes. Without the consent of the Holders of the Notes,
the aggregate principal amount of the Notes, Notes may be increased in the
future, on the same terms and conditions and with the same CUSIP number as the
Notes. The Notes shall mature and the



--------------------------------------------------------------------------------



 



3

principal thereof shall be due and payable, together with all accrued and unpaid
interest thereon on March 15, 2011.
     SECTION 1.02. The Notes shall be initially issued as Global Securities.
Principal and interest on the Notes issued in certificated form will be payable,
the transfer of such Notes will be registrable and such Notes will be
exchangeable for Notes, bearing identical terms and provisions at the office or
agency of the Company in the Borough of Manhattan, The City and State of New
York provided for that purpose and transfers of the Notes will also be
registrable at any of the Company’s other offices or agencies as the Company may
maintain for that purpose; provided, however, that payment of interest may be
made at the option of the Company by check mailed to the registered holder at
such address as shall appear in the Security Register and that the payment of
principal with respect to the Notes will only be made upon surrender of the
applicable Notes to the Trustee.
     SECTION 1.03. Each Note will bear interest at the rate of 6.25% per annum
from March 21, 2006 until the principal thereof becomes due and payable, payable
(subject to the provisions of Article II) semi-annually in arrears on
September 15 and March 15 of each year (each, an “Interest Payment Date”,
commencing on September 15, 2006), to the person in whose name such Note (or one
or more Predecessor Securities) are registered at the close of business on the
Regular Record Date for such interest installment, which, except as set forth
below, shall be September 1 or March 1 next preceding the Interest Payment Date
with respect to such interest installment. Any installment of interest not
punctually paid or duly provided for shall forthwith cease to be payable to the
registered holder of Notes on such Regular Record Date and may be paid to the
person in whose name such Notes (or one or more Predecessor Securities) are
registered at the close of business on a Special Record Date to be fixed by the
Trustee for the payment of such defaulted interest, notice whereof to be given
to the registered holders of the Notes, as applicable, not less than 10 days
prior to such Special Record Date, or may be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Notes may be listed, and upon such notice as may be required by
such exchange, all as more fully provided in the Indenture.
     The amount of interest payable for any period will be computed on the basis
of a 360-day year consisting of twelve 30-day months. In the event that any date
on which interest is payable on the Notes is not a Business Day, then payment of
interest payable on such date will be made on the next succeeding day which is a
Business Day (and without any interest or other payment in respect of any such
delay).
     SECTION 1.04. The Notes are not entitled to any sinking fund.
     SECTION 1.05. Section 101 of the Indenture is hereby amended, solely with
respect to the Notes, by amending and restating the definition of “Principal
Property” as follows: “Principal Property” means any radio broadcasting,
television broadcasting or outdoor advertising property located in the United
States owned or leased by the Company or any Subsidiary, unless, in the opinion
of the Board of Directors of the Company, such properties are not in the
aggregate of material importance to the total business conducted by the Company
and its Subsidiaries as an entirety.



--------------------------------------------------------------------------------



 



4

ARTICLE II
Optional Redemption of the Notes
     SECTION 2.01. The Notes will be redeemable as a whole at any time or in
part from time to time, at the option of the Company, at a redemption price
equal to the greater of (i) 100% of the principal amount of such Notes and
(ii) the sum of the present values of the remaining scheduled payments of
principal and interest thereon from the redemption date to March 15, 2011,
discounted to the redemption date on a semiannual basis (assuming a 360 day year
consisting of twelve 30-day months) at the Treasury Rate (as defined below) plus
25 basis points, plus, in either case, any interest accrued but not paid to the
date of redemption. Notice of any redemption will be mailed at least 30 days but
no more than 60 days before the redemption date to each holder of the Notes to
be redeemed. Unless the Company defaults in payment of the redemption price, on
and after the redemption date interest will cease to accrue on the Notes or
portions thereof called for redemption. The Notes will not be subject to any
sinking fund provision.
     “Treasury Rate” means, with respect to any redemption date for the Notes,
(i) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Comparable Treasury Issue (if no maturity is
within three months before or after the maturity date, yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
shall be determined and the Treasury Rate shall be interpolated or extrapolated
from such yields on a straight line basis, rounding to the nearest month), or
(ii) if such release referred to in clause (i) (or any successor release) is not
published during the week preceding the calculation date or does not contain the
yields referred to above, the rate per year equal to the semiannual equivalent
yield maturity of the Comparable Treasury Issue, calculated using a price for
the Comparable Treasury Issue (expressed as a percentage of its principal
amount) equal to the Comparable Treasury Price for such redemption date. The
Treasury Rate shall be calculated on the third Business Day preceding the
redemption date.
     “Comparable Treasury Issue” means the United States Treasury security
selected by an “Independent Investment Banker” as having a maturity comparable
to the remaining term of the Notes to be redeemed that would be utilized, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
remaining term of such Notes.
     “Independent Investment Banker” means, with respect to any redemption date
for the Notes, Banc of America Securities LLC and its successors or, if such
firm or any successor to such firm, as the case may be, is unwilling or unable
to select the Comparable Treasury Issue, an independent investment banking
institution of national standing appointed by the Trustee after consultation
with the Company.
     “Comparable Treasury Price” means, with respect to any redemption date for
the Notes, (i) the average of four Reference Treasury Dealer Quotations (as
defined below) for the redemption date, after excluding the highest and lowest
such Reference Treasury Dealer Quotations, or (ii) if the Trustee obtains fewer
than four such Reference Treasury Dealer Quotations, the average of all such
quotations obtained.



--------------------------------------------------------------------------------



 



5

     “Reference Treasury Dealer” means Banc of America Securities LLC and three
other primary U.S. Government securities dealers in the United States (each, a
“Primary Treasury Dealer”) appointed by the Trustee in consultation with the
Company. If any of the foregoing shall cease to be a Primary Treasury Dealer,
the Company shall substitute therefor another Primary Treasury Dealer.
     “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any redemption date, the average, as determined by
the Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m. on the
third Business Day preceding such redemption date.
ARTICLE III
Form of Notes
     SECTION 3.01. The Notes and the Trustee’s Certificate of Authentication to
be endorsed thereon are to be substantially in the following forms:
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.
     THIS SECURITY IS A GLOBAL SECURITY AS REFERRED TO IN THE INDENTURE
HEREINAFTER REFERENCED. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
THE INDIVIDUAL SECURITIES REPRESENTED HEREBY, THIS GLOBAL SECURITY MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.
Clear Channel Communications, Inc.
6.25% Senior Note due March 15, 2011

     
Registered
  $[   ]
 
   
No. R-[   ]
  CUSIP [   ]
 
   
 
  ISIN [   ]

     CLEAR CHANNEL COMMUNICATIONS, INC., a corporation duly organized and
existing under the laws of the State of Texas (herein called the “Company”,
which term



--------------------------------------------------------------------------------



 



6

includes any successor under the Indenture hereinafter referred to), for value
received, hereby promises to pay to
Cede & Co.
or registered assigns, the principal sum of $[ ] at the office or agency of the
Company in the Borough of Manhattan, The City of New York, on March 15, 2011 in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts, and to pay
interest on said principal sum semiannually on March 15 and September 15 of each
year, commencing September 15, 2006 (each an “Interest Payment Date”), at said
office or agency, in like coin or currency, at the rate per annum specified in
the title hereof, from March 15 and September 15, as the case may be, next
preceding the date of this Note to which interest on the Notes has been paid or
duly provided for (unless the date hereof is the date to which interest on the
Notes has been paid or duly provided for, in which case from the date of this
Note), or if no interest has been paid on the Notes or duly provided for, from
March 21, 2006 until payment of said principal sum has been made or duly
provided for.
Notwithstanding the foregoing, if the date hereof is after the 1st day of any
March or September and before the next succeeding March 15 and September 15,
this Note shall bear interest from such March 15 or September 15, as the case
may be; provided, however, that if the Company shall default in the payment of
interest due on such March 15 or September 15, then this Note shall bear
interest from the next preceding March 15 or September 15 to which interest on
the Notes has been paid or duly provided for, or, if no interest has been paid
on the Notes or duly provided for, from March 21, 2006. The interest so payable,
and punctually paid or duly provided for, on any March 15 or September 15 will,
except as provided in the Indenture dated as of October 1, 1997, as supplemented
to the date of this Note (herein called the “Indenture”), duly executed and
delivered by the Company and The Bank of New York Trust Company, N.A., as
Trustee (herein called the “Trustee”), be paid to the Person in whose name this
Note (or one or more Predecessor Securities) is registered at the close of
business on the next preceding March 1 or September 1, as the case may be
(herein called the “Regular Record Date”), whether or not a Business Day, and
may, at the option of the Company, be paid by check mailed to the registered
address of such Person. Any such interest which is payable, but is not so
punctually paid or duly provided for, shall forthwith cease to be payable to the
registered Holder on such Regular Record Date and may be paid either to the
Person in whose name this Note (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of the Notes not less than 10 days prior to such Special Record
Date, or may be paid at any time in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Notes may be
listed and upon such notice as may be required by such exchange, if such manner
of payment shall be deemed practical by the Trustee, all as more fully provided
in the Indenture. Notwithstanding the foregoing, in the case of interest payable
at Stated Maturity, such interest shall be paid to the same Person to whom the
principal hereof is payable. Interest on the Notes will be computed on the basis
of a 360-day year consisting of twelve 30-day months.
     The Bank of New York Trust Company, N.A. will be the Paying Agent and the
Security Registrar with respect to the Notes. The Company reserves the right at
any time to vary or terminate the appointment of any Paying Agent or Security
Registrar, to appoint additional or other Paying Agents and other Security
Registrars which may include the Company, and to approve any change in the
office through which any Paying Agent or Security Registrar acts; provided that
there will at all times be a Paying Agent in The City of New York and there will
be no more than one Security Registrar for the Notes.



--------------------------------------------------------------------------------



 



7

     This Note is one of the duly authorized issue of debentures, notes, bonds
or other evidences of indebtedness (hereinafter called the “Securities”) of the
Company, of the series hereinafter specified, all issued or to be issued under
and pursuant to the Indenture, to which Indenture and any other indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, obligations, duties and immunities thereunder of
the Trustee and any agent of the Trustee, any Paying Agent, the Company and the
Holders of the Securities and the terms upon which the Securities are issued and
are to be authenticated and delivered.
     The Securities may be issued in one or more series, which different series
may be issued in various aggregate principal amounts, may mature at different
times, may bear interest (if any) at different rates, may be subject to
different redemption provisions (if any), may be subject to different covenants
and Events of Default and may otherwise vary as provided or permitted in the
Indenture. This Note is one of the series of Securities of the Company issued
pursuant to the Indenture and designated as the 6.25% Senior Notes due March 15,
2011 (herein called the “Notes”).
     The Notes will be redeemable as a whole at any time or in part from time to
time, at the option of the Company, at a redemption price equal to the greater
of (i) 100% of the principal amount of such Notes and (ii) the sum of the
present values of the remaining scheduled payments of principal and interest
thereon from the redemption date to March 15, 2011, discounted to the redemption
date on a semiannual basis (assuming a 360 day year consisting of twelve 30-day
months) at the Treasury Rate (as defined below) plus 25 basis points, plus, in
either case, any interest accrued but not paid to the date of redemption. Notice
of any redemption will be mailed at least 30 days but no more than 60 days
before the redemption date to each holder of the Notes to be redeemed. Unless
the Company defaults in payment of the redemption price, on and after the
redemption date interest will cease to accrue on the Notes or portions thereof
called for redemption. The Notes will not be subject to any sinking fund
provision.
     “Treasury Rate” means, with respect to any redemption date for the Notes,
(i) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Comparable Treasury Issue (if no maturity is
within three months before or after the maturity date, yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
shall be determined and the Treasury Rate shall be interpolated or extrapolated
from such yields on a straight line basis, rounding to the nearest month), or
(ii) if such release referred to in clause (i) (or any successor release) is not
published during the week preceding the calculation date or does not contain the
yields referred to above, the rate per year equal to the semiannual equivalent
yield maturity of the Comparable Treasury Issue, calculated using a price for
the Comparable Treasury Issue (expressed as a percentage of its principal
amount) equal to the Comparable Treasury Price for such redemption date. The
Treasury Rate shall be calculated on the third Business Day preceding the
redemption date.
     “Comparable Treasury Issue” means the United States Treasury security
selected by an “Independent Investment Banker” as having a maturity comparable
to the remaining term of the Notes to be redeemed that would be utilized, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
remaining term of such Notes.



--------------------------------------------------------------------------------



 



8

     “Independent Investment Banker” means, with respect to any redemption date
for the Notes, Banc of America Securities LLC and its successors or, if such
firm or any successor to such firm, as the case may be, is unwilling or unable
to select the Comparable Treasury Issue, an independent investment banking
institution of national standing appointed by the Trustee after consultation
with the Company.
     “Comparable Treasury Price” means, with respect to any redemption date for
the Notes, (i) the average of four Reference Treasury Dealer Quotations (as
defined below) for the redemption date, after excluding the highest and lowest
such Reference Treasury Dealer Quotations, or (ii) if the Trustee obtains fewer
than four such Reference Treasury Dealer Quotations, the average of all such
quotations obtained.
     “Reference Treasury Dealer” means Banc of America Securities LLC and three
other primary U.S. government securities dealers in the United States (each, a
“Primary Treasury Dealer”) appointed by the Trustee in consultation with the
Company. If any of the foregoing shall cease to be a Primary Treasury Dealer,
the Company shall substitute therefor another Primary Treasury Dealer.
     “Reference Treasury Dealer Quotations” means, with respect to each
Reference Treasury Dealer and any redemption date, the average, as determined by
the Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m. on the
third Business Day preceding such redemption date.
     If an Event of Default with respect to the Notes shall occur and be
continuing, the principal of all of the Notes may be declared due and payable in
the manner, with the effect and subject to the conditions provided in the
Indenture.
     The Indenture permits, with certain exceptions as therein provided, the
Company and the Trustee to enter into supplemental indentures to the Indenture
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Indenture or of modifying in any manner
the rights of the Holders of the Securities of each series under the Indenture
with the consent of the Holders of not less than a majority in principal amount
of the Securities at the time Outstanding of each series to be affected thereby
on behalf of the Holders of all Securities of such series, to waive compliance
by the Company with certain provisions of the Indenture and certain past
defaults and their consequences with respect to such series under the Indenture.
Any such consent or waiver by the Holder of this Note shall be conclusive and
binding upon such Holder and upon all future Holders of this Note and of any
Note issued upon the registration of transfer hereof or in exchange here for or
in lieu hereof, whether or not notation of such consent or waiver is made upon
this Note or such other Notes.
     No reference herein to the Indenture and no provision of this Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, rate and respective times and in the coin or currency herein and in
the Indenture prescribed.
     As provided in the Indenture and subject to the satisfaction of certain
conditions therein set forth, including the deposit of certain trust funds in
trust, the Company shall be deemed to have paid and discharged the entire
indebtedness represented by, and the obligations under, the Securities of any
series and to have satisfied all the obligations (with certain exceptions) under
the Indenture relating to the Securities of such series.



--------------------------------------------------------------------------------



 



9

     The Notes are issuable in registered form without coupons in denominations
of $1,000 and any integral multiple of $1,000. Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations at the
office or agency of the Company in the Borough of Manhattan, The City of New
York, designated for such purpose or at any of the Company’s other offices or
agencies as the Company may maintain for such purpose and in the manner and
subject to the limitations provided in the Indenture.
     Upon due presentment for registration of transfer of this Note at the
office or agency of the Company in the Borough of Manhattan, The City of New
York designated for such purpose or at any of the Company’s other offices or
agencies as the Company may maintain for such purpose, a new Note or Notes of
authorized denominations for a like aggregate principal amount will be issued to
the transferee in exchange therefor, subject to the limitations provided in the
Indenture.
     No charge shall be made for any such transfer or exchange, but the Company
may require payment of a sum sufficient to cover any tax or other governmental
charge imposed in connection therewith.
     The Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Note is registered as the owner hereof for
all purposes, whether or not this Note is overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
     Unless otherwise defined herein, all terms used in this Note which are
defined in the Indenture shall have the meanings assigned to them in the
Indenture.
     This Note shall be construed in accordance with and governed by the laws of
the State of New York.
     Unless the certificate of authentication hereon has been manually executed
by or on behalf of the Trustee under the Indenture, this Note shall not be
entitled to any benefits under the Indenture, or be valid or obligatory for any
purpose.



--------------------------------------------------------------------------------



 



10

     IN WITNESS WHEREOF, CLEAR CHANNEL COMMUNICATIONS, INC. has caused this Note
to be duly executed.

                  CLEAR CHANNEL COMMUNICATIONS INC.    
 
           
 
  By:        
 
     
 
Randall T. Mays    
 
      President and Chief Financial Officer
and Secretary    

             
[Company Seal]
  Attest:        
 
     
 
Hamlet Newsom    
 
      Assistant Secretary    

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is one of the Securities of the series designated therein referred to
in the within-mentioned Indenture.

                  THE BANK OF NEW YORK TRUST COMPANY, N.A.,
     as Trustee,    
 
           
Dated:                    
  by        
 
     
 
Authorized Signatory    

 



--------------------------------------------------------------------------------



 



11

 
ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:
TEN COM—as tenants in common
TEN ENT—as tenants by the entireties
JT TEN-as joint tenants with right of survivorship and not as tenants in common
UNIF GIFT MIN ACT—                    Custodian

         
 
  (Cust)                    (Minor)    
 
       
 
  Under Uniform Gifts to Minors Act    
 
       
 
 
 
(State)    

Additional abbreviations may also be used
though not in the above list.
 
          FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s), and
transfer(s) unto
 

                           
:
          :    
:
  :                          

PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE:
PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF
ASSIGNEE:
 



--------------------------------------------------------------------------------



 



12

                                                             the within Note and
all rights thereunder, hereby irrevocably constituting and appointing
 
attorney to transfer said Note on the books of the Company, with full power of
substitution in the premises.



     
Dated:
   
 
   
 
      Signature

(Signature must correspond with the name as written upon the face of the within
instrument in every particular, without alteration or enlargement or any change
whatever.)

     
 
        Signature Guaranty

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------



 



13

ARTICLE IV
Original Issue of Notes
          SECTION 4.01. Notes in the aggregate principal amount equal to
$250,000,000 (such that the entire series of 2011 Notes outstanding as of the
date of this Twentieth Supplemental Indenture is $750,000,000) may, upon
execution of this Twenty-First Supplemental Indenture, be executed by the
Company and delivered to the Trustee for authentication, and the Trustee shall
thereupon authenticate and make available for delivery said Additional 2011
Notes to or upon a Company Order.
ARTICLE V
Miscellaneous Provisions
          SECTION 5.01. Except as otherwise expressly provided in this
Twenty-First Supplemental Indenture or in the forms of the Notes or otherwise
clearly required by the context hereof or thereof, all terms used herein or in
said forms of the Notes that are defined in the Indenture shall have the several
meanings respectively assigned to them thereby.
          SECTION 5.02. The Indenture, as supplemented by this Twenty-First
Supplemental Indenture, is in all respects ratified and confirmed. This
Twenty-First Supplemental Indenture shall be deemed part of the Indenture in the
manner and to the extent herein and therein provided.
          SECTION 5.03. The recitals herein contained are made by the Company
and not by the Trustee, and the Trustee assumes no responsibility for the
correctness thereof. The Trustee makes no representation as to the validity or
sufficiency of this Twenty-First Supplemental Indenture.
          SECTION 5.04. This Twenty-First Supplemental Indenture may be executed
in any number of counterparts each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.



--------------------------------------------------------------------------------



 



14

          IN WITNESS WHEREOF, the parties hereto have caused this Twenty-First
Supplemental Indenture to be duly executed as of the day and year first above
written.

                      CLEAR CHANNEL COMMUNICATIONS, INC.    
 
                    by   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   President and Chief Financial Officer and Secretary    
 
                    THE BANK OF NEW YORK TRUST COMPANY,         N.A., as
Trustee,    
 
                    by   /s/ John C. Stohlman                  
 
      Name:   John C. Stohlman    
 
      Title:   Vice President    